Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 6/9/22 has been entered.  Claims 17-20 are new. Claims 1-11 and 13-16 have been amended. Claim 12 has been cancelled. Claims 1-11 and 13-20 are pending and are  under examination.


Claim Objections/Rejections Withdrawn
The rejection of claim 3 for minor informality is withdrawn in view of the amendment to the claim.
The rejection of claims 1-5, 7 and 10-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,853,355 (‘355) is withdrawn in view of the amendment to the claims.
The rejection of claims 1-5, 7-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,726,675 (‘675) is withdrawn in view of the amendment to the claims.
The rejection of claims 1-5, 7 and 10-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,436,135 (‘135) is withdrawn in view of the amendment to the claims.
The rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.



The rejection of claim(s) 1-5, 7-12  under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann et al. US 2015/0011017 1/8/2015 cited in ID is withdrawn in view of the amendment to the claims.
The rejection of claim(s) 1-12 under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. US 2015/0192595 3/20/15 is withdrawn in view of the amendment to the claims.
The rejection of claim(s) 1-8, 10-12  under 35 U.S.C. 102(a)(1) as being anticipated by Shirakawa, Kamon (“Shirakawa”) US 2014/0213507 7/31/14 as evidenced by Ng et al. US 2015/0192595 3/20/15 is withdrawn in view of the amendment to the claims.

Claim Rejections Maintained
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejection of claim(s)  16 under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann et al. US 2015/0011017 1/8/2015 cited in ID is maintained.
Claim 16: Bergmann et al disclose a kit comprising detection reagents for determination of the marker CT-proADM  (SEQ ID NO: 6) contained in a marker combination, whereby the marker combination can contain additional markers and auxiliary (ancillary substances) and the markers are C-reactive protein, cyt13, cytokines, such as for example TNF-alpha, interleukins, such as for example IL-6, Procalcitonin  (1-116, 3-116) , ANP (or ANF), proANP, NT-proANP. See paragraph 34 and 42. The sequence of CT-pro-ADM of Bergmann et al (SEQ ID NO: 1) has 100% sequence identity to SEQ ID NO: 5
Response to Applicant’s argument
Applicant argues that Bergmann fails to disclose that a level of proADM above or below a threshold value is indicative of presence or absence of invasive fungal infections and/or invasive fungal diseases nor the step of treating the patient by administering at least one anti-fungal agent to the patient when the claimed threshold value is exceeded. Applicant’s argument has been carefully considered but  is not found persuasive with respect to claim 16 which is drawn to a kit.
As set forth above Bergmann et al discloses the kit of claim 16.

The rejection of claim(s) 16 under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. US 2015/0192595 3/20/15 is maintained.
Ng et al disclose a kit comprising detection reagents for determination of the marker proADM and the peptides or fragment thereof, including MR-proADM or contained in a marker combination, whereby the marker combination can contain additional markers and auxiliary (ancillary substances) and the markers are C-reactive protein, cyt13, cytokines, such as for example TNF-alpha, interleukins, such as for example IL-6, Procalcitonin  (1-116, 3-116) , ANP (or ANF), proANP, NT-proANP. See figure 2, paragraph 13 and paragraph 33.
The sequence of MR-proADM of Ng et al (SEQ ID NO: 2) has 100% sequence identity to SEQ ID NO: 3 of claim 3. See abstract and figure 2.
The sequence of proADM of Ng et al has 100% sequence identity to SEQ ID NO: 6. See figure 2 of Ng et al.
Applicant argues that Ng fails to disclose diagnosis and treatment of fungal infections in a patient by means of determining levels of proADM or partial peptides or fragments thereof and subsequent treatment with antifungals Applicant’s argument has been carefully considered but  is not found persuasive with respect to claim 16 which is drawn to a kit and not to a method of diagnosis and treatment of fungal infections.
As set forth above Ng et al discloses the kit of claim 16.


The rejection of claim(s) 16  under 35 U.S.C. 102(a)(1) as being anticipated by Shirakawa, Kamon (“Shirakawa”) US 2014/0213507 7/31/14 as evidenced by Ng et al. US 2015/0192595 3/20/15.
Claim 16: Shirakawa et al disclose a kit comprising detection reagents for determination of the marker proADM and MR-proADM or contained in a marker combination, whereby the marker combination can contain additional markers and auxiliary (ancillary substances) and the markers are IL-6, IL-10, interleukin-1beta. See paragraph 38.
The sequence of MR-proADM has 100% sequence identity to SEQ ID NO: 3 of claim  as evidenced by Ng et al at figure 2 and paragraph 30
The sequence of proADM has 100% sequence identity to SEQ ID NO: 6 as evidenced by Ng et al at figure 2 and paragraph 30.
Applicant argues that a diagnosis and treatment of infection with aspergillus spp and candida spp by means of measuring proADM or MR-proADM is neither disclosed or suggested by Shirakawa et al.
 Applicant’s argument has been carefully considered but  is not found persuasive with respect to claim 16 which is drawn to a kit and not to diagnosis and treatment of infection with aspergillus spp and candida spp by means of measuring proADM or MR-proADM.
As set forth above Shirakawa et al discloses the kit of claim 16.

New Claim Objections/Rejections Based on Amendment
Claim Objections
Claim 13 and 18-20 are objected to because of the following informalities:  
Claim 13: In line 4, “of the predetermined threshold value” should be “the predetermined threshold value”
Claims 18-20: “The method of to claim 1” should be “the method of claim 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following references regarding predetermined threshold value are not clear:
“after one day (t=1d)” of what?
“after two days (t=2d)” of what?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 7 does not further limit the scope of claim 1 because claim 1 already states that measurements are carried out on at least one patient sample.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Status of the Claims

Claims 18-20 are objected to. Claims 7, 13 and 16 are rejected. Claims 1-6, 8-11, 14-15 and 17 are allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645